DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 12, 21, 23-26, 29-30 and 33-35; therefore, only claims 1-11, 13-20, 22, 27-28 and 31-32 remain for this Office Action.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation "the plurality of peak segments" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is believed by the Examiner that claim 3 SHOULD depend on claim 2 which defines the peak segments and will examine the claims as such; however, appropriate correction is still required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the outer radome" and “the internal radome” in lines 3-4 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes only, the claim will be examined below as if antecedent basis has been established.
Claim 22 recites the limitation "the internal radome" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes only, the claim will be examined below as if antecedent basis has been established.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 13, 16-17 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2021/0175617).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claim 1, Chen discloses of a base station antenna, comprising: an outer radome (for example 40) defining a front of the base station antenna; an internal radome (for example 50, 61-62, 71, 80 in Figs 7A-7B, 8A-8B, 9); and a multi-column antenna array (comprised of radiating elements 31, see Paragraphs 0003, 0047) positioned behind the internal radome (50, 61-62, 80, see Figs 7A-7B, 8A-8B, 9 and Paragraphs 0003, 0045-0049).  
In regards to claim 2, Chen discloses of the base station antenna of Claim 1, wherein the internal radome (for example 61-62 in Figs 8A-8B) is configured with a plurality of peak segments (see 61-62) that are laterally spaced apart, and wherein the peak segments project outwardly toward the front of the base station antenna behind the outer radome (40, see Figs 8A-8B and Paragraphs 0047-0048).  
In regards to claim 3, Chen discloses of the base station antenna of Claim [ 2, wherein a respective peak segment of the plurality of peak segments (61-62) resides in front of and longitudinally and laterally aligned with at least one radiating element (31) of a corresponding column of radiating elements (31) of the multi-column antenna array (for example see Figs 8A-8B and Paragraphs 0047-0048).  
In regards to claim 8, Chen discloses of the base station antenna of Claim 1, wherein the internal radome (50, 61-62, 80) is configured to direct reflected signal back to an originating radiating element and/or column of radiating elements (31) of the multi-column array to thereby reduce scattering and improve antenna performance (for example see Figs 7A-7B, 8A-8B, 9).
In regards to claim 9, Chen discloses of the base station antenna of Claim 2, wherein a respective peak segment of the plurality of peak segments (61-61 in Figs 8A-8B) defines a cavity that is positioned over a respective radiating element (31) of the multi-column antenna array (for example see Figs 8A-8B and Paragraphs 0047-0048.  	
In regards to claim 10, Chen discloses of the base station antenna of Claim 9, wherein the cavity has an arcuate shape with the arc curving over the respective radiating element (31) to provide a maximal front facing portion laterally centered over a center of the respective radiating element (31, for example see Fig 8B).  
In regards to claim 13, Chen discloses of the base station antenna of Claim 1, wherein the internal radome (for example 71 in Fig 9) has opposing right and left sides that extend inwardly and couple to a reflector (20, for example see Fig 9).  
In regards to claim 16, Chen discloses of a base station antenna, comprising: a reflector (for example 20, see Paragraph 0003); a multi-column antenna array (comprised of radiating elements 31, see Paragraphs 0003, 0047) that extends forwardly from the reflector (20); and a radome (for example comprising 40, 61-62 in Figs 8A-8B) that is positioned in front of the multi-column array, wherein the radome includes a plurality of laterally spaced-apart peak segments (for example 61 and 62) that project outwardly away from the multi-column array (see Figs 8A-8B and Paragraphs 0003, 0047-0048).  
In regards to claim 17, Chen discloses of the base station antenna of Claim 16, wherein a respective peak segment of the plurality of peak segments (61-62) resides in front of and longitudinally and laterally aligned with at least one radiating element (31) of a corresponding column of radiating elements of the multi-column antenna array (for example see Figs 8A-8B and Paragraphs 0047-0048).  
In regards to claim 22, Chen discloses of the base station antenna of Claim 16, wherein [internal radome (for example 61-62) is configured to direct reflected signal back to an originating radiating element and/or column of radiating elements (31) of the multi-column array to thereby reduce scattering and improve antenna performance (for example see Figs 8A-8B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 15 and 20 are rejected under 35 U.S.C. 103 as being obvious over  Chen (US 2021/0175617).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
In regards to claims 6 and 20, Chen discloses of the base station antenna of Claims 1 and 16 as found within the respective explanations above, wherein the multi-column antenna array comprises radiating elements (31) held by respective stalks, wherein radiating arms of the radiating elements (31) are positioned at a first distance d1 from the outer radome (40) and a secondIn re: Li et al.Serial No.: To be assignedFiling Date: Concurrently herewithPage 3 distance d2 from the internal radome (50, 61-62, 71, 80), wherein the outer radome (40) is positioned a third distance d3 from the internal radome (for example see Figs 7A-7B, 8A-8B, 9 and Paragraph 0023).
However, Chen does not explicitly disclose of wherein d2 is less than d1 and d3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to space the radiating arms from the inner and outer radomes with d2 being less than d1 and d3 as an obvious matter of design choice for spacing the radomes to achieve the desired RF characteristics of the antenna. 
In regards to claim 7, Chen discloses of the base station antenna of Claim 1 as found within the explanation above, wherein the multi-column antenna array comprises radiating elements with radiating arms (see Figs 7A-7B, 8A-8B, 9).
However, Chen does not explicitly disclose of wherein the radiating arms are positioned at a ½ wavelength or less from the inner radome, where the wavelength refers to the wavelength corresponding to the center frequency of the operating frequency band of the multi- column array, and wherein the radiating arms are positioned at 1 wavelength or more from the outer radome.
It would have been obvious to one of ordinary skill in the art before the effective filing date to position the radiating arms in a range of ½ wavelength or less from the inner radome and 1 or more wavelength from the outer radome as an obvious matter of design choice for optimizing and improving the RF operating characteristics of the antenna since it has been held that discovering the optimum or working ranges of a result effective variable involves only routine skill in the art. (see In re Aller, 105 USPA 233) 
In regards to claim 15, Chen discloses of the base station antenna of Claim 1 as found within the explanation above.
However, Chen does not explicitly disclose of wherein the internal radome is configured to cooperate with radiating elements of the multi-column array to provide an isolation of at least 19 dB between radiating elements in adjacent columns.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an isolation of at least 19 dB as an obvious matter of design choice to improve RF operating characteristics of the antenna by optimizing isolation between radiating elements since it has been held that discovering the optimum or working ranges of a result effective variable involves only routine skill in the art. (see In re Aller, 105 USPA 233) 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 27-28 and 31-32 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 27, the prior art does not disclose of a base station antenna, comprising: a reflector; a multi-column antenna array that extends forwardly from the reflector; and a radome that is positioned in front of the multi-column array, wherein the radome includes a plurality of longitudinally extending segments that are aligned in front of respective columns of the multi-column array, where each longitudinally- extending segment has a transverse cross-section that includes sub-segments that are at different front-to-back distances from the reflector, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 28 and 31-32 are also allowed as being dependent on claim 27.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4-5, 11, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the prior art does not disclose of the base station antenna of Claim 2, wherein each peak segment is separated by a pair of valley segments, one valley segment on a right side and one valley segment on a left side of the peak segment, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 5, the prior art does not disclose of the base station antenna of Claim 1, wherein each peak segment is provided as a longitudinally extending peak segment that is positioned over a respective column of the multi-column antenna array to thereby reduce coupling between columns of radiating elements and/or provide a common near field environment for each radiating element and/or each column of radiating elements, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 11, the prior art does not disclose of the base station antenna of Claim 10, wherein the respective peak segment merges into right and left side valley segments that project inwardly toward ends of radiating arms of neighboring radiating elements, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 14, the prior art does not disclose of the base station antenna of Claim 1, wherein the internal radome is configured to generate a near-field environment that is substantially the same for each radiating element and/or columns of radiating elements of the multi-column array, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 18, the prior art does not disclose of the base station antenna of Claim 16, wherein each peak segment is separated by a pair of valley segments, one valley segment on a right side and one valley segment on a left side of the peak segment, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 19, the prior art does not disclose of the base station antenna of Claim 16, wherein each peak segment is provided as a longitudinally extending peak segment that is positioned over a respective column of the multi-column antenna array to thereby reduce coupling between columns of radiatingIn re: Li et al. Serial No.: To be assigned Filing Date: Concurrently herewith Page 5 elements and/or provide a common near field environment for each radiating element and/or each column of radiating elements, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844